Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s petition to revive the application was granted on 8/5/22.

Claims Status:
	Claims 3, 5, 7, 8, 10, 11, 13-21, 23-27, 32-42, 44, 46-48, 50-59 and 62-65 have been cancelled.
	Claims 1, 2, 4, 6, 9, 12, 22, 28-31, 43, 45, 49, 60, 61 and 66-68 are pending. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL. 

Withdrawn rejections
Applicant's amendments and arguments filed 6/28/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 2, 4, 6, 9, 12, 37, 49, 60, 61 and 66-68 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (Lancet Oncol 2015; 16: 1133–42) as evidenced by Pinkel, D. (Cancer Research 1958;18:853-856) and claim(s) 1, 2, 4, 6, 9, 12, 37, 49, 60, 61 and 66-68 were rejected under 35 U.S.C. 102(a)(1) as being anticipated Oronsky et al. (WO 2013052803). Applicant has amended the claims to further define the patient population to overcome the rejection. Likewise, the double patenting rejections over US patents 9987270, 10342778 and 10543208 are withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 and 68 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oronsky et al. (WO 2013052803).
Regarding claims 49 and 68, Oronsky et al. disclose methods of treating isolated blood cells with an effective amount RRx-001 which are then re-introduced to fresh plasma [00352] that inherently protects the isolated cells and blood tissue from the damaging effects of radiation prior to or after exposure to any radiation which could be simply the radiation from the sun or space. Oronsky et al. disclose that RRx-100 treated blood should minimize short and long term organ damage [00364].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 6, 9, 12, 22, 28-31, 43, 45, 60, 61 and 66-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reid et al. (Lancet Oncol 2015; 16: 1133–42) and Oronsky et al. (WO 2013052803; hereinafter Oronsky2013) and Thomas, CM (U.S.Pharmacist 2016;41(3): 9 pages) and Oronsky et al. (Expert Opinion on Investigational Drugs, 2016;26(1):109-119) and Reid et al. (Case Rep Oncol 2014;7:79–85; hereinafter Reid2014) and Grisham, J. (News & Information Memorial Sloan Kettering Cancer Center 2017; 5 pages) and Brezezniak et al. (Case Rep Oncol. 2016;9:45-50) and Zervoudakis et al. (Visc Med 2017;33:47-53) and Kurzrock et al. (Targeted Cancer Therapy Springer Science & Business Media 2008 page 362; 2 pages) and Harmon et al. (Radioactive Omission: Where Are the Ant-Radiation Drugs? Scientific American 2011; 8 pages) as evidenced by Pinkel, D. (Cancer Research 1958;18:853-856).
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    394
    1492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    1485
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The references of Reid et al. and Pinkel were discussed above and that discussion is hereby incorporated by reference. For Applicant’s benefit that discussion is: “With regard to instant claims 1, 2, 4, 6, 9, 12, 60, 61 and 66-67, Reid et al. disclose administration of intravenous infusions of RRx-001, hence systemic parenteral administration, to adult human patients at increasing doses (10 mg/m², 16∙7 mg/m², 24∙6 mg/m², 33 mg/m², 55 mg/m², and 83 mg/m²) either once or twice-weekly for at least 4 weeks, thus on each day administered, with at least three patients per dose cohort and allowing a 2-week observation period before dose escalation (Summary, Methods). As evidenced by Pinkel, the adult human has a surface area of 1.85 m2 (Tables 1-5). Accordingly, administration of 10 mg/m2 delivers 10mg/m2 X 1.85 m2 = 18.5 mg which falls within the range of about 0.01 mg to about 500 mg. See 2131.03   Anticipation of Ranges [R-6] 
I.   A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE
Reid et al. also disclose that: “Ten (83%) of 12 patients from all dose cohorts who received subsequent chemotherapy and radiotherapy after exposure to RRx-001 responded well…” (page 1139, left column). Thus, Reid et al. disclose irradiation of patients in need of protection of their biological material from radiation and reducing any damage from radiation exposure who had taken RRx-001 prior to radiotherapy. 
Since the same amount of the same active agent is administered to the patients as instantly claimed, then the patients, who are made up of biological material, receive the same benefits of protection against radiation for a duration of at least 6 hours or longer, reduction in radiation-exposure damage and protection from the damaging effects of radiation such as ionizing radiation from sunlight from which everyone is inherently exposed and is in need of protection from or in need of reducing the damage from. The patient was administered the therapeutic agent RRx-001 at least prior to or after exposure to ionizing radiation from sunlight where standing in the sunlight naturally exposes the patient to not only solar radiation but also cosmic radiation comprising α-rays, β-rays., x-rays, y-rays, neutron radiation, or a combination thereof. The claims do not require any specific time period for the exposure to the radiation and the patient has certainly been outdoors prior to administration and will be outdoors at some point after the administration.”
	Oronsky2013 teach the compound RRx-001 and pharmaceutically acceptable salts thereof: 

    PNG
    media_image3.png
    356
    1031
    media_image3.png
    Greyscale
used in methods of treating cancer (claims 1 and 19) administered prior to exposing the patient to radiation (claim 4).
With regard to instant claims 28-31, Reid et al. teach that there was pain at the injection site (summary findings) which was “ameliorated by reducing the infusion rate or by stopping and then restarting the infusion at a reduced rate with concomitant administration of analgesic drugs (short-acting opioids, benzodiazepines, or anti-inflammatory drugs such as non-steroidal anti-inflammatory drugs or corticosteroids, as needed).” (page 1137, left column).
Reid2014 report administration of RRx-001 to treat colorectal cancer patients (Abstract) where “the primary objectives of therapy are to extend progression-free and overall survival while maximizing quality of life for the patient” (page 80, bottom paragraph).
	With regard to instant claims 1, 4, 37, 60, 61 and 66-67, Oronsky et al. teach and suggest that RRx-001 is indicated for radioprotection in case of a nuclear emergency and that: “RRx-001 has shown evidence of in vivo radio- and chemoprotection; in fact, the Armed Forces Radiobiology Research Institute is currently researching RRx-001 as a radioprotectant in case of a nuclear emergency.” (right column introduction, page 109; table 1, page 114).
	With regard to instant claims 43 and 45, Brezezniak et al. teach administration of erlotinib to a patient who developed resistance to erlotinib followed by administration of RRx-001 (Abstract, case page 46) and suggests the combination of RRx-001 and EGFR-tyrosine kinase inhibitors (discussion page 47) which includes the tyrosine kinase inhibitor erlotinib (Introduction page 46). 
	With regard to instant claim 37, Thomas teaches that mucositis is a common complication in which chemotherapy agents and/or radiation used to treat cancer causes a breakdown in the rapidly dividing epithelial cells of the GI tract (bottom of page 1).  
	With regard to instant claim 22, Grisham reports that colorectal patients that receive hepatic arterial infusion form a pump implanted under the skin live an average of 2 years longer (summary and Priming the Pump, pages 1-2) and that the implanted chemotherapy device improves survival for colorectal cancer patients (67 months with the pump versus 44 months without the pump) and because the chemotherapy in the pump is completely taken up by the liver, there are no significant additional side effects. “The drugs from the pump are biochemically isolated in the liver, which allows us to give them in combination with other systemic drugs,” (page 4). 
	With regard to instant claim 22, Zervoudakis et al. teach in hepatic arterial infusion the pump is implanted in a subcutaneous pocket in the abdomen (Technical Aspects of Hepatic Arterial Infusion, page 48). 
	Kurzrock et al. teach that: “The justification for combining targeted therapies with existing cancer therapies and other targeted therapies is fundamentally the same as the rationale for combining conventional cytotoxic chemotherapies. First is the desire for additive or synergistic combinations of drugs and molecules that increase clinical benefit over their use as single agents. With few exceptions, most effective cancer treatments are combinations of drugs…a second important objective is to design drug combinations that can overcome drug resistance.” (page 362 2. Why combine anticancer agents and specifically targeted therapies?).
	Harmon teaches that: “Aside from radiation sickness caused by nuclear attacks or accidents, anti-radiation drugs could have applications for people receiving radiation therapy for cancer, those with weakened immune systems or even for astronauts undertaking long-distance space travel.” (top of page 2 of 8). Thus, the astronauts are living in a habitat in space during that travel and are at risk of cosmic radiation associated with extended space habitat or travel. Harmon also teaches that: “The military is "very interested in drugs that you can give before radiation or very shortly after," says Mark Whitnall, program advisor for Radiation Countermeasures at the U.S. Department of Defense's Armed Forces Radiobiology Research Institute (AFRRI)”. (bottom of page 1 of 8).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Reid et al. is that Reid et al. do not expressly teach wherein the therapeutic agent or pharmaceutically acceptable salt thereof is administered subcutaneously to the subject via a pump device implanted in the subject that contains the therapeutic agent. This deficiency in Reid et al. is cured by the teachings of Reid2014, Oronsky2013, Zervoudakis et al. and Grisham. 
2. The difference between the instant application and Reid et al. is that Reid et al. do not expressly teach that prior to administration of the therapeutic agent RRx-001, administering a pain-relieving agent/local analgesic agent to tissue in proximity to the site of administration of the first therapeutic agent such as aspirin, corticosteroid, lidocaine, acetaminophen or an NSAID. 
3. The difference between the instant application and Reid et al. is that Reid et al. do not expressly teach wherein the subject is an adult human, pediatric human, animal, subject at risk of exposure to radiation from a nuclear emergency, subject receiving radiation therapy, or wherein the subject is at risk of cosmic radiation associated with extended space habitat or travel or a subject suffering from mucositis or ionizing radiation from an explosive device or ionizing radiation from a radioactive nuclei comprises α-rays, β-rays., x-rays, y-rays, neutron radiation, or a combination thereof. This deficiency in Reid et al. is cured by the teachings of Oronsky et al., Harmon and Thomas.
4. The difference between the instant application and Reid et al. is that Reid et al. do not expressly teach administering an EGFR inhibitor erlotinib. This deficiency in Reid et al. is cured by the teachings of Brezezniak et al. and Kurzrock et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cancer medical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cancer medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Reid et al. wherein the therapeutic agent is administered subcutaneously to the subject via a pump device implanted in the subject that contains the therapeutic agent, as suggested by Reid2014, Zervoudakis et al. and Grisham, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, disclosure of RRx-001 by Reid et al. also renders obvious any pharmaceutically acceptable salts thereof as taught by Oronsky2013. Second of all, in the method of Reid et al. 44% of the patients had colorectal cancer (Table 1, page 1136) and Reid2014 report administration of RRx-001 to treat colorectal cancer patients where “the primary objectives of therapy are to extend progression-free and overall survival while maximizing quality of life for the patient”. It is through Grisham that the artisan learns that colorectal patients that receive hepatic arterial infusion from an implanted pump under the skin live an average of 2 years longer and that the implanted chemotherapy device improves survival for colorectal cancer patients (67 months with the pump versus 44 months without the pump). It is through Zervoudakis et al. that the artisan learns that the hepatic arterial infusion the pump is implanted in a subcutaneous pocket in the abdomen. Accordingly, the medical artisan that desires to extend the survival of the colorectal cancer patient would employ administration of the therapeutic agent RRx-001 subcutaneously to the subject via a pump device implanted in the subject that contains the therapeutic agent with a reasonable expectation of success of extending the patient’s survival.
2. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Reid et al. where prior to administration of the therapeutic agent RRx-001, administering a pain-relieving agent/local analgesic agent to tissue in proximity to the site of administration of the first therapeutic agent such as aspirin, corticosteroid, lidocaine, acetaminophen or an NSAID, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Reid et al. already teach and suggest that administration is painful at the site of injection and Reid et al. teach and suggest administration of analgesics to treat the pain as needed. The cancer medical artisan recognizing that the treatment may cause the patient pain would administer the analgesic prior to administration of RRx-001 to alleviate any pain associated with administration of RRx-001 and provide patient comfort with a reasonable expectation of success. The selection of drug for pain relief, such as aspirin, acetaminophen, lidocaine HCl, NSAIDs or corticosteroids is well within the purview of the medical artisan and the patient’s needs as is the application of a local analgesic to the painful tissue which is in proximity to the site of administration. 
3. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Reid et al. wherein the subject is an adult human, pediatric human, animal, subject at risk of exposure to radiation from a nuclear emergency, subject receiving radiation therapy or wherein the subject is at risk of cosmic radiation associated with extended space habitat or travel or a subject suffering from mucositis or ionizing radiation from an explosive device or ionizing radiation from a radioactive nuclei comprises α-rays, β-rays., x-rays, y-rays, neutron radiation, or a combination thereof, as suggested by Oronsky et al., Harmon and Thomas, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As established above, Reid et al. apply radiation after administration of RRx-001. It is known through the teachings of Thomas that radiation therapy causes mucositis as a common complication and therefore the patients of Reid et al. receiving radiation are at risk of suffering from mucositis as well. It is also known through Oronsky et al. that RRx-001 is indicated as a radioprotectant in case of a nuclear emergency which infers ionizing radiation from an explosive device (bomb) or ionizing radiation from a radioactive nuclei (nuclear reactor) comprises α-rays, β-rays., x-rays, y-rays, neutron radiation, or a combination thereof. Furthermore, Harmon establishes that anti-radiation drugs that can be given before radiation exposure or shortly after are desirable by the artisan to be used for treating radiation sickness caused by nuclear attacks or incidents, radiation therapy for cancer or even astronauts undertaking long-distance space travel.  Consequently, with the combined references it is entirely obvious to perform the method of Reid et al. on an adult human, pediatric human, animal, subject at risk of exposure to radiation from a nuclear emergency or subjects receiving radiation therapy or astronauts undertaking long-distance space travel or subjects suffering from or at risk of suffering from mucositis or ionizing radiation from an explosive device or ionizing radiation from a radioactive nuclei comprises α-rays, β-rays., x-rays, y-rays, neutron radiation, or a combination with a reasonable expectation of success. 
4. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Reid et al. with administration of the EGFR inhibitor erlotinib, as suggested by Brezezniak et al. and Kurzrock et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is known through Kruzrock et al. that in cancer therapy drugs are combined for the desirable properties of additive/synergistic effects as well as to overcome drug resistance. Brezezniak et al. teaches that patients with cancer can become resistant to erlotinib and suggests combining RRx-001 and EGFR-tyrosine kinase inhibitors and names erlotinib. Accordingly, the ordinary medical artisan would perform the method of Reid et al. and combine erlotinib and RRx-001 for at least the desirable additive effect in their combination in treating the cancer and overcoming the drug resistance with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “The cited references, individually or in any combination, do not teach or suggest that "the subject is at risk of cosmic radiation associated with extended space habitat or travel, or the subject is suffering from mucositis" as recited in independent claims 1 and 4, as amended.” Respectfully, the Examiner cannot agree because the rejection has been modified as necessitated by amendment to address the cosmic radiation associated with extended space habitat or travel. The mucositis limitation was addressed previously. Applicant’s arguments are not persuasive. 
Applicant also asserts that: “the cited references, individually or in any combination, do not teach or suggest a method of protecting "isolated cells, tissues, or organs from the damaging effects of radiation" as recited in claim 49, as amended.” The rejection is no longer applied against claim 49. Therefore, Applicant’s argument is moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1, 2, 4, 6, 9, 12, 22, 28-31, 37, 43, 45, 49, 60, 61 and 66-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 6, 9, 12, 22, 28, 30, 33, 36-37, 45, 51, 55, 57, 75 and 80 of copending Application No. 16960444 (Notice of Allowance filed 8/3/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending also teaches methods of treating a subject in need of protection from radiation/reducing radiation exposure damage/protecting biological material from damaging effects of radiation by administering RRx-001 (claims 1,4 and 80) with the same duration of protection (claim 2); administered prior to or after exposure to the radiation (claim 6); in the same amounts (claim 9); administered systemically or topically (claim 12); via subcutaneous pump (claim 22); administer pain reliever agent prior to administration (claims 36-39); wherein the subject suffering from or at risk of suffering from mucositis (claim 45); administering EGFR inhibitor (claim 51); wherein the radiation comprises α-rays, β-rays, x-rays, y-rays, neutron radiation, ionizing radiation, ionizing radiation from sunlight, ionizing radiation from radioactive nuclei, ionizing radiation from an explosive device, or a combination thereof (claim 75).
The copending does not expressly teach erlotinib. However, the copending does teach and suggest EGFR inhibitors which the medical artisan in this art would recognize as describing the EGFR inhibitor erlotinib.
The copending does not expressly teach treating isolated cells, tissue or organs. However, the copending teaches treating biological material from the damaging effects of radiation (claim 57), where the ordinary artisan in this art understands “biological material” to include such common biological material as isolated cells, tissues and organs.  
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
Response to Arguments:	Applicant asserts that: “This provisional nonstatutory double patenting rejection will be the only rejection remaining in the present application in view of the response submitted herewith, and the present application has an earlier filing date than the '444 application. Accordingly, Applicant respectfully requests withdrawal of this provisional nonstatutory double patenting rejection.” However, that is not correct because the rejection is not the only remaining rejection and the copending is the first to be allowed. The rejection is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613